Title: Enclosure: [Acknowledgment of North Carolina’s Certificates of Debt], 30 September 1791
From: 
To: 



United States Loan Office. [Hillsboro] North Carolina.30th. Septr. 1791.

Thereby acknowledge to have received into my office, of Francis Child Esqr. on account of the State of North Carolina, Sundry Certificates of the said State’s debt, amounting in the whole agreable to Mr. Child’s own Calculation to four hundred & nine thousand, five hundred & Seventy dollars, and Seventeen Cents, which Certificates are to remain in my Office, subject to the Decision of the Secretary of the Treasury of the United States; before any further proceedings be had thereon, in consequence of the said Deposit. Given under my hand &c &c.
